FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MILTON LEWIS,                               No. 11-15309
               Petitioner-Appellant,           D.C. No.
                 v.                        2:02-cv-00013-
ROBERT   L. AYERS,                            KJM-GGH
              Respondent-Appellee.
                                              OPINION

         Appeal from the United States District Court
             for the Eastern District of California
           Frank C. Damrell, Jr., District Judge, and
         Kimberly J. Mueller, District Judge, Presiding

                    Argued and Submitted
         January 18, 2012—San Francisco, California

                      Filed May 30, 2012

  Before: M. Margaret McKeown, Richard R. Clifton, and
              Jay S. Bybee, Circuit Judges.

                   Opinion by Judge Clifton




                             5973
                       LEWIS v. AYERS                  5975




                        COUNSEL

Gary D. Sowards (argued), David A. Senior, Ann K. Tria,
McBreen & Senior, Los Angeles, California, for the
petitioner-appellant.

Barton Bowers (argued), Michael P. Farrell, Michael A. Can-
zoneri, Office of the Attorney General, Sacramento, Califor-
nia, for the respondent-appellee.


                        OPINION

CLIFTON, Circuit Judge:

   Milton Otis Lewis was sentenced to death following Cali-
fornia convictions for first-degree murder and other crimes.
5976                          LEWIS v. AYERS
While seeking federal habeas relief, Lewis requested a stay of
the proceedings on the ground that he was not competent at
the time to assist counsel. We have previously held that a
habeas petitioner in a capital case is entitled to such a stay if
he is not presently competent and is raising a claim as to
which he could potentially benefit if he could communicate
rationally with his attorney. Rohan ex rel. Gates v. Woodford,
334 F.3d 803, 819 (9th Cir.), cert. denied, 540 U.S. 1069 (2003).1
Following an evidentiary hearing on Lewis’s competency, the
district court denied the requested stay based on its determina-
tion that Lewis was competent to proceed.

   Lewis seeks an immediate appeal of the competency deter-
mination or, in the alternative, mandamus relief. We conclude
that we lack jurisdiction to review the competency determina-
tion at this time because it is not an immediately appealable
order. We also conclude that mandamus relief is not appropri-
ate. We thus dismiss the appeal and deny the petition for writ
of mandamus.

I.   Background

   Lewis was convicted in 1990 of one count of first-degree
murder, two counts of robbery, one count of burglary, and one
count of attempted murder. As to the first-degree murder con-
viction, the jury also found the special circumstances of rob-
   1
     We note that the Supreme Court recently granted certiorari to review
our decision in In re Gonzales, 623 F.3d 1242 (9th Cir. 2010). Ryan v.
Gonzales, 132 S. Ct. 1738 (2012). Our decision in Gonzales applied
Rohan (and our subsequent decision in Nash v. Ryan, 581 F.3d 1048 (9th
Cir. 2009)) and held that the petitioner was entitled to a stay pending a
competency determination because he had raised a claim that could benefit
from rational communication with counsel. 623 F.3d at 1246. Even if the
Court reversed Gonzales in a way that effectively overrules Rohan, the
result in this case would be the same because we hold here only that the
district court’s denial of a stay after a determination that petitioner is com-
petent is not subject to immediate appeal and not deserving in this case of
mandamus relief.
                        LEWIS v. AYERS                      5977
bery murder and burglary murder, and, at the penalty phase,
returned a verdict of death. The California Supreme Court
affirmed on direct appeal the convictions and death sentence.
People v. Lewis, 22 P.3d 392 (Cal. 2001). Lewis sought post-
conviction relief in state court, but his petitions were denied.

  Lewis filed a habeas petition under 28 U.S.C. § 2254 in the
Eastern District of California on March 31, 2003, followed by
an amended petition on December 13, 2004, which asserted
103 claims. The district court granted summary judgment in
favor of the State on 74 of the claims in 2008. Other claims
remain pending.

   In a declaration filed in August 2007, Dr. Pablo Stewart, a
psychiatrist retained on behalf of Lewis, declared that, in his
expert opinion, Lewis was mentally incompetent at the time
of the offense, at the time of the police interview, at the time
of trial, and at the time of the declaration. This declaration
was filed in response to a query by the magistrate judge, made
during a hearing regarding a motion for an evidentiary hear-
ing on some of the habeas claims, about whether Lewis was
presently competent. After Dr. Stewart’s declaration was
filed, the magistrate judge, in order to clarify the assertion of
present incompetency, issued an order requiring Lewis to
either file a motion to stay the proceedings based on current
incompetency or abandon the assertion that he was at that
time incompetent. Lewis filed a motion to stay proceedings
because of incompetency.

  The magistrate judge held an evidentiary hearing on
Lewis’s competency. Dr. Stewart testified at the hearing, as
did an expert for the State, Dr. Roderick Ponath, and Lewis’s
counsel for post-conviction proceedings, David Senior.

  Dr. Ponath examined Lewis during two full interviews in
2009 and a handful of other brief exchanges around that time.
In a declaration filed prior to the evidentiary hearing, Dr.
Ponath stated that Lewis suffered from a mental disorder, but
5978                    LEWIS v. AYERS
he later testified that the disorder “was really minimal effect,
minimal impairment.” Dr. Ponath described how Lewis, with-
out assistance, could describe his appeal process and the
issues he and counsel had discussed pursuing, and Dr. Ponath
expressed the view that Lewis was able to communicate suffi-
ciently with counsel. Thus, Dr. Ponath concluded that Lewis
had, at the time of his examination, the “sufficient present
ability to consult with his attorney with a reasonable degree
of rational understanding.”

   At the evidentiary hearing, Dr. Ponath gave further testi-
mony that Lewis’s disorder was possibly influenced by
Lewis’s past methamphetamine use. Dr. Ponath did not
believe Lewis had an impairment that required treatment,
however. On cross-examination, Dr. Ponath stated that, at
least at the time of his testimony, San Quentin Prison had a
procedure in place to identify individuals with major mental
disorders, but that Lewis was never identified as a potential
candidate for monitoring or treatment.

    Dr. Stewart, Lewis’s expert, first examined Lewis in two
interviews in 2003. At that time, Dr. Stewart reported that
Lewis “demonstrated paranoid delusions, ideas of reference,
loose associations, pressured speech, clanging associations,
and inappropriate affect . . . .” Dr. Stewart reported that dur-
ing his third examination of Lewis in July 2007, Lewis “pre-
sent[ed] as much improved from the previous examinations.”
Despite the improvement, however, Dr. Stewart stated that
Lewis appeared to be “guarding against appearing mentally
ill, but [was still] marked by evident indications of psychotic
ideation.”

   As part of his examinations of Lewis, Dr. Stewart adminis-
tered the MacArthur Competence Assessment Tool for Crimi-
nal Adjudication (“MacCAT”), a standardized test for
determining competency of criminal defendants. In the last
administration of the MacCAT in 2007, Lewis had “improved
measurably,” particularly in two of the three sections, where
                        LEWIS v. AYERS                      5979
his score placed him in the “minimal to no impairment” range
for the “Understanding” portion, and the “mild impairment”
range for the “Reasoning” portion. In the third category, how-
ever, Lewis showed no improvement from 2003 and remained
in the “significantly impaired” range for the “Appreciation”
portion.

   Ultimately, Dr. Stewart, while recognizing in his declara-
tion the “waxing and waning of Mr. Lewis’s functioning,”
concluded in his testimony at the evidentiary hearing that
“Lewis does not have the capacity to rationally communicate
with counsel.”

   On January 26, 2010, the magistrate judge issued findings
and recommendations which concluded that the motion to
stay should be denied because Lewis was “currently compe-
tent enough to proceed in his habeas action.” On September
2, 2010, the district judge adopted in full the findings and rec-
ommendations and denied Lewis’s motion for a stay of pro-
ceedings.

   Lewis seeks to appeal the competency determination,
asserting that we have jurisdiction to review that determina-
tion as an immediately appealable collateral order. Alterna-
tively, Lewis petitions for a writ of mandamus to stay the
habeas proceedings because of his present incompetency. We
address each argument in turn.

II.   The Collateral Order Doctrine and the Competency
      Determination

   [1] We have jurisdiction pursuant to 28 U.S.C. § 1291 to
consider appeals in habeas cases from interlocutory decisions
of the district court that fall under the collateral order doc-
trine. Bittaker v. Woodford, 331 F.3d 715, 717-18 (9th Cir.
2003); see Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 546 (1949) (setting forth the collateral order doctrine).
“[T]o be appealable an interlocutory order must satisfy three
5980                    LEWIS v. AYERS
requirements: (1) it must be ‘conclusive’; (2) it must ‘resolve
an important question separate from the merits’; and (3) it
must be ‘effectively unreviewable on appeal from a final
judgment.’ ” Osband v. Woodford, 290 F.3d 1036, 1039 (9th
Cir. 2002) (quoting Wharton v. Calderon, 127 F.3d 1201,
1203 (9th Cir. 1997)). All three requirements must be satis-
fied to qualify as a collateral order for the purpose of appeal.
Cordoza v. Pac. States Steel Corp., 320 F.3d 989, 997 (9th
Cir. 2003). The competency determination fails all three
requirements.

   We considered a similar question in the context of a federal
criminal prosecution in United States v. No Runner, 590 F.3d
962, 964 (9th Cir. 2009). In that case the defendant, claiming
amnesia due to brain injury, was found mentally competent to
stand trial by the district court after a competency hearing.
The defendant immediately sought to appeal that determina-
tion. Id. at 963-64. We held that a pretrial competency deter-
mination failed to satisfy both the first and third requirements
of the collateral order doctrine.

   [2] Regarding the first requirement, we held that “[a] pre-
trial competency order does not conclusively determine the
question of competency.” Id. at 964. We noted that “the ques-
tion of competency remains open throughout the trial, and
may be raised by the defendant, or by the court, at any time.”
Id. (emphasis added); cf. Panetti v. Quarterman, 551 U.S.
930, 934 (2007) (“Prior findings of competency do not fore-
close a prisoner from proving he is incompetent to be exe-
cuted because of his present mental condition.”).

   [3] So, too, may Lewis raise his competency at any time in
his capital habeas proceedings. See Nash, 581 F.3d at 1058-59
(holding that a capital habeas petitioner may assert incompe-
tency for the first time on appeal and granting a limited
remand for a competency determination prior to any further
adjudication of the appeal). Though the district court deter-
mined that Lewis was currently competent to proceed, if cir-
                             LEWIS v. AYERS                            5981
cumstances change such that Lewis subsequently becomes
incompetent during the course of his habeas proceedings,
those proceedings may not continue.2 See Rohan, 334 F.3d at
819 (“[W]here an incompetent capital habeas petitioner raises
claims that could potentially benefit from his ability to com-
municate rationally, refusing to stay proceedings pending res-
toration of competence denies him his statutory right to
assistance of counsel, whether or not counsel can identify
with precision the information sought.”).3 Accordingly, a
competency determination in habeas proceedings is not a
“conclusive” order, and the competency determination here
does not satisfy the first requirement of an appealable collat-
eral order.

   [4] As for the third requirement of the collateral order doc-
trine, we concluded in No Runner that “[the] right [to compe-
tency] can be protected adequately by post-conviction
appellate review.” 590 F.3d at 966. We expressly rejected the
  2
     Consistent with our holding here, in a subsequent order the magistrate
judge discussed the unfixed nature of the competency determination, clari-
fying that “[i]f petitioner in this case were to later make a colorable show-
ing of changed circumstances, e.g., that petitioner had reverted to the
condition observed by Dr. Stewart when the doctor first met petitioner, the
undersigned would be mandated by Ninth Circuit precedent to once again
halt proceedings and consider the changed circumstances in a motion to
stay proceedings.”
   3
     The State contends that Rohan should be reevaluated in light of the
Supreme Court’s decision in Cullen v. Pinholster, 131 S. Ct. 1388 (2011).
“ ‘[W]e may overrule prior circuit authority without taking the case en
banc when an intervening Supreme Court decision undermines an existing
precedent of the Ninth Circuit, and both cases are closely on point.’ ” Mil-
ler v. Gammie, 335 F.3d 889, 899 (9th Cir. 2003) (en banc) (quoting Gal-
braith v. Cnty. of Santa Clara, 307 F.3d 1119, 1123 (9th Cir. 2002)). We
decline to reevaulate Rohan because Pinholster is not closely on point and
does not undermine the holding in Rohan. Pinholster’s limitation on the
evidence that can be reviewed in a federal habeas proceeding, 131 S. Ct.
at 1398, does not undermine the rule from Rohan that a capital habeas
petitioner is entitled to be able to communicate rationally with counsel
where necessary to assist in making his case.
5982                     LEWIS v. AYERS
defendant’s argument that the right to competency is akin to
the rights afforded by the Double Jeopardy Clause: “The
Supreme Court . . . has never held that incompetency includes
an absolute right not to be tried, or that a competency determi-
nation cannot be reviewed effectively on appeal after convic-
tion.” Id. The same reasoning applies to capital habeas
proceedings.

   [5] We also conclude that Lewis’s current claim does not
satisfy the second collateral order requirement, that it must
resolve an important question separate from the merits. One
of Lewis’s surviving habeas claims before the district court
“alleges that petitioner was at all relevant times incompetent
to waive rights, assist trial counsel, and stand trial.” Although
this claim asserts incompetency at all times, not just that
Lewis is currently incompetent, a determination of Lewis’s
present competency is of the “nature as to affect, or to be
affected by, [a] decision of the merits” on that claim. Cohen,
337 U.S. at 546. Consequently, we conclude that the sub-
stance of the competency determination “substantially over-
lap[s] [with the] factual and legal issues of the underlying
dispute, making such determinations unsuited for immediate
appeal as of right under § 1291.” Van Cauwenberghe v.
Biard, 486 U.S. 517, 529 (1988).

   [6] Because Lewis’s attempt to appeal the district court’s
denial of a stay does not satisfy any of the three requirements
for an appealable collateral order, we lack jurisdiction to
review that order.

III.   Mandamus Relief

   [7] “ ‘To issue the writ, the court must be firmly convinced
that the district court has erred, and that the petitioner’s right
to the writ is clear and indisputable.’ ” United States v. Austin,
416 F.3d 1016, 1024 (9th Cir. 2005) (quoting Special Invs.,
Inc. v. Aero Air, Inc., 360 F.3d 989, 993 (9th Cir. 2004)).
“Whether a writ of mandamus should be granted is deter-
                        LEWIS v. AYERS                      5983
mined case-by-case, weighing the factors outlined in Bauman
v. United States Dist. Court, 557 F.2d 650 (9th Cir. 1977).”
Cole v. U.S. Dist. Court, 366 F.3d 813, 816-17 (9th Cir.
2004).

   In Bauman, we established five guidelines to determine
whether mandamus is appropriate in a given case: (1) whether
the petitioner has no other means, such as a direct appeal, to
obtain the desired relief; (2) whether the petitioner will be
damaged or prejudiced in any way not correctable on appeal;
(3) whether the district court’s order is clearly erroneous as a
matter of law; (4) whether the district court’s order is an oft
repeated error or manifests a persistent disregard of the fed-
eral rules; and (5) whether the district court’s order raises new
and important problems or issues of first impression. 557 F.2d
at 654-55. Lewis does not contend that the fourth or fifth fac-
tors are applicable here, and we agree. We further conclude
that the first three factors do not counsel in favor of manda-
mus relief.

   As to the first and second factors, we have already con-
cluded, in our discussion of the collateral order requirements,
that Lewis is entitled to full review of the competency deter-
mination after final judgment on his habeas petition and that
any error in the competency determination is correctable at
that time. No Runner, 590 F.3d at 965-66.

   As to the third Bauman factor, we conclude that the district
court’s determination that Lewis was competent at that time
was not clearly erroneous. Clear error is found when a
reviewing court has a “ ‘definite and firm conviction that a
mistake has been committed.’ ” See Easley v. Cromartie, 532
U.S. 234, 242 (2001) (quoting United States v. U.S. Gypsum
Co., 333 U.S. 364, 395 (1948)). If the district court’s findings
are plausible in light of the entire record, we may not reverse,
even if we would have weighed the evidence differently. See
Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir.
2002), aff’d, 540 U.S. 644 (2004); see also Katie A. ex rel.
5984                    LEWIS v. AYERS
Ludin v. L.A. Cnty., 481 F.3d 1150, 1155 (9th Cir. 2007).
“ ‘Where there are two permissible views of the evidence, the
factfinder’s choice between them cannot be clearly errone-
ous.’ ” United States v. Elliott, 322 F.3d 710, 715 (9th Cir.
2003) (quoting United States v. Working, 224 F.3d 1093,
1102 (9th Cir. 2000)); see also United States v. Al Nasser, 555
F.3d 722, 727 (9th Cir. 2009) (district court’s choice of one
of two plausible accounts was not clearly erroneous). Because
there were two permissible views of the evidence that was
presented to the magistrate judge, the competency determina-
tion was not clearly erroneous.

   Reports from examinations of Lewis supported the finding
that he was competent to proceed. The magistrate judge
appeared to accept Dr. Stewart’s assessment that Lewis had
a serious impairment that rendered him incompetent at the
time of the 2003 examination. However, it was not clear error
to concurrently give weight to Dr. Ponath’s later examinations
of Lewis that evinced a sufficiently improved “ability to
understand and communicate rationally with counsel when
necessary.” Nash, 581 F.3d at 1057.

   Dr. Stewart did not dispute the behavior reported by Dr.
Ponath in his later examinations of Lewis, but testified that he
would still characterize Lewis as incompetent. Dr. Ponath, on
the other hand, was skeptical of Dr. Stewart’s diagnosis, opin-
ing that Lewis’s condition should not improve as dramatically
as it did between 2003 and 2007 if Lewis in fact had the
degenerative condition that Dr. Stewart diagnosed him as hav-
ing.

   Faced with this conflicting expert testimony, it was not
clearly erroneous for the district court to find that the evi-
dence weighed in favor of a competency finding. The magis-
trate judge noted that Lewis was directly responsive in his
answers about his case to Dr. Ponath, and that this correlated
with Lewis’s high score on the “Understanding” portion of
the MacCAT in 2007. Such an ability to understand, coupled
                             LEWIS v. AYERS                            5985
with only a “mild impairment” in reasoning capability, could
plausibly indicate an ability to rationally communicate with
counsel.4 Further, Lewis’s responsive and otherwise normal
trial testimony illustrated the waxing and waning nature of
Lewis’s mental condition.

   [8] The district court was thus presented with contrasting
opinions that reasonably supported both sides of the compe-
tency issue, and it was plausible to conclude that the State’s
evidence was more persuasive. We do not have a definite and
firm conviction that a mistake was made in the competency
determination. Consequently, this final factor also counsels
against granting mandamus relief.

IV.    Conclusion

   The appeal is dismissed for lack of jurisdiction to collater-
ally review the competency determination. The petition for
writ of mandamus is denied.

  APPEAL DISMISSED FOR LACK OF JURISDIC-
TION; PETITION FOR WRIT OF MANDAMUS
DENIED.




  4
    Lewis contends that his consistent poor performance on the “Apprecia-
tion” portion of the MacCAT precludes a finding of competence. The
magistrate judge considered the declarations and testimony on the admin-
istration of this test, and it was not clearly erroneous to place more weight
in the areas of Lewis’s improved test scores (and the interview with Dr.
Ponath consistent with those improvements) over Lewis’s repeatedly
lower scores on the “Appreciation” portion.